Case 8:20-cv-00820-JVS-JPR Document 29 Filed 08/19/20 Page 1 of 2 Page ID #:849




   1 SCOTT J. HYMAN (State Bar No. 148709)
     sjh@severson.com
   2 LOREN W. COE (State Bar No. 273124)
     lwc@severson.com
   3 SEVERSON & WERSON
     A Professional Corporation
   4 The Atrium
     19100 Von Karman Avenue, Suite 700
   5 Irvine, California 92612
     Telephone: (949) 442-7110
   6 Facsimile: (949) 442-7118
   7 AARON R. MAURICE, ESQ. (Pro Hac Vice)
     Nevada Bar No. 006412
   8 BRITTANY WOOD, ESQ. (Pro Hac Vice)
     Nevada Bar No. 007562
   9 MAURICE WOOD
     9525 Hillwood Drive, Suite 140
  10 Las Vegas, Nevada 89134
     Telephone: (702) 463-7616
  11 Facsimile: (702) 463-6224
     E-Mail:     amaurice@mauricewood.com
  12             bwood@mauricewood.com
  13 Attorneys for Defendant
     DR. HANS-PETER WILD
  14
  15                               UNITED STATES DISTRICT COURT
  16         CENTRAL DISTRICT OF CALIFORNIA — SOUTHERN DIVISION
  17 LEZLIE J. GUNN, an individual,              Case No. 8:20-cv-00820 JVS (JPRx)
                                                 Hon. James V. Selna
  18                      Plaintiff,             Crtm: 10C
  19             vs.
                                                 JUDGMENT
  20 HANS-PETER WILD, an individual;
     and DOES 1-10, inclusive,
  21                                             Action Filed: October 25, 2019
               Defendant.                        Removal Date: April 28, 2020
  22                                             Trial Date:   None Set
  23
  24
  25
  26
  27
  28
       13056.0001/15453211.1
                                                                              JUDGMENT
Case 8:20-cv-00820-JVS-JPR Document 29 Filed 08/19/20 Page 2 of 2 Page ID #:850




   1            On June 11, 2020, this Court granted Defendant Dr. Hans-Peter Wild’s (“Dr.
   2 Wild”) Motion to Dismiss, declining to exercise personal jurisdiction over Dr. Wild
   3 (“Dismissal Order”). See ECF No. 22. The Dismissal Order resolved all claims in
   4 the action and denied all requested relief. See id. The Dismissal Order also denied
   5 Plaintiff’s request for jurisdictional discovery. See id. at 10.
   6            Thereafter, on June 24, 2020, Dr. Wild filed an Application to the Clerk to
   7 Tax Costs pursuant to 28 U.S.C. § 1919 (permitting the payment of just costs after
   8 dismissal for lack of jurisdiction), Fed. R. Civ. P. 54(d) and Local Rule 54-2. See
   9 ECF No. 24. An itemization attachment (ECF No. 24-1) and supporting
  10 documentation (EFC No. 24-2) were filed in support of the application (collectively,
  11 “Application to Tax Costs”). The Application to Tax Costs seeks $1,627.75.
  12            Plaintiff did not object to any of the costs claimed in the Application to Tax
  13 Costs.
  14            NOW, THEREFORE, IT IS ORDERED AND ADJUDGED that:
  15                 1. Judgment is hereby entered in favor of Dr. Wild and against Plaintiff.
  16                 2. Plaintiff shall take nothing by way of her claims against Dr. Wild.
  17                 3. Dr. Wild is hereby awarded costs in the amount of $1,627.75, as
  18                      reflected in the unopposed Application to Tax Costs.
  19            IT IS SO ORDERED.
  20
  21
  22 Dated: August 19, 2020
  23                                                        Hon. James V. Selna
                                                            United States District Court Judge
  24
  25
  26
  27
  28
       13056.0001/15453211.1                          -1-
                                                                                 [PROPOSED] JUDGMENT
